Norval, O. J.,
concurring.
I adhere to the conclusion reached by the majority of the court in State v. Moores, 55 Nebr., 480. In my view that decision rests upon sound legal principles, and that the arguments of the majority opinion have never been successfully answered, and are believed to be unansweráble. Believing as I do, that the act under which the governor’s appointees were named is violative of the constitution, the respondents should not be deprived of their offices. The writ should also be denied on the ground that the judgment in State v. Moores, supra, is conclusive against the parties to this record.